Citation Nr: 9921256	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a respiratory condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to December 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim for service connection 
for a respiratory condition. 

The Board notes that the rating decision on appeal also denied 
the veteran's claim of entitlement to service connection for 
schizophrenia, which the veteran also appealed.  In a January 
1996 decision, a hearing officer granted service connection for 
that condition, which constituted a full grant of the benefits 
sought as to that issue.  Therefore, that issue is no longer in 
appellate status.  See Grantham v. Brown, 8 Vet. App. 228, 232 
(1995).

During a hearing held in March 1999 before the undersigned member 
of the Board, the veteran appeared to have raised the issue of 
entitlement to service connection for residuals of a 
tonsillectomy and/or residuals of a wisdom tooth extraction.  As 
these matters have not been procedurally developed for appellate 
review, the Board refers them back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained by the RO.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The veteran currently does not have a chronic respiratory 
disorder which is either undiagnosed or has been linked to 
service by competent medical evidence.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a respiratory 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has filed an original claim for service connection in 
which he stated that he currently suffered from a respiratory 
condition as a result of having been exposed to burning oil 
fields while serving in the Southwest Asia theater during the 
Persian Gulf War. 

In general, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Regulations provide that a preexisting injury 
or disease will be considered to have been aggravated by active 
duty service where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  A veteran who served during a period of 
war or during peacetime service after December 31, 1946 is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed before 
service will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1998).  The burden of proof is 
on the government to rebut the presumption of sound condition 
upon induction by showing that the disorder existed prior to 
service; if the government meets this requirement, it must then 
show that the condition was not aggravated in service.  Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
Temporary or intermittent flare-ups of the preexisting condition 
during service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, has 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or capable 
of substantiation.  The United States Court of Appeals for 
Veterans Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or capable 
of substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  When a veteran has presented a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a), the VA has a duty to 
assist the veteran in the development of his claim. 

A claimant must generally satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical diagnosis).  
Second, there must be evidence of incurrence or aggravation of a 
disease or injury in service, as shown through lay or medical 
evidence.  Lastly, there must be evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as shown through medical evidence.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).

Alternatively, a claim may be well grounded based on application 
of the rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  The chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran had 
a chronic condition either in service or during an applicable 
presumption period and that the veteran still has such condition.  
That evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply, a claim 
may still be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent evidence 
relates the present condition to that symptomatology."  Id.

In addition, statutes and regulations provide additional means 
for Persian Gulf veterans to qualify for service connection for a 
disability.  See 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 
3.317 (1998).  See also VAOPGCPREC 4-99 (May 3, 1999) regarding 
the requirements for a well-grounded claim for undiagnosed 
illnesses associated with the Persian Gulf War.  The veteran's 
service records document that he had active service in Southwest 
Asia theater during the Persian Gulf War.  Thus, the veteran is a 
Persian Gulf veteran for purposes of awarding VA disability 
compensation.  Id.

Compensation may be paid to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms, provided that such disability was manifest 
either during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War or manifest to 
a degree of 10 percent or more prior to December 21, 2001, and 
that it cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  See 
38 C.F.R. § 3.317(a)(1) (1998).  Disabilities that have existed 
for six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
should be considered "chronic" for purposes of adjudication.  
See 38 C.F.R. § 3.317(a)(3).  

Objective indications of a chronic disability include "signs" 
in the medical sense of objective evidence perceptible to an 
examining physician, and other non-medical indicators that are 
capable of independent verification.  See 38 C.F.R. 
§ 3.317(a)(2).  The VA has stated that non-medical indicators of 
an illness may include evidence of time lost from work, evidence 
the veteran has sought medical treatment for his symptoms, and 
"[l]ay statements from individuals who establish that they are 
able from personal experience to make their observations or 
statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed. Reg. 6660, 6663 (1995).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not incurred 
during active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred between 
the veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 
3.317(c).

In this case, the veteran's service entrance examination report 
dated in July 1988 indicates no history or finding pertaining to 
any respiratory condition.  Service medical records reflect that 
the veteran was initially seen for respiratory problems in 
February 1990 when he reported chest pain after physical 
training.  In July 1990, the veteran complained of shortness of 
breath, which was noted to be due to possible fluid build up.  A 
December 1990 treatment report also reveals that the veteran was 
seen for complaints involving allergic rhinitis.  In July 1991, 
the veteran was diagnosed as having an upper respiratory 
infection (URI).  No subsequent respiratory complaints were 
reported in service.  Thus, no chronic respiratory condition was 
shown to have been present in service.

A report from a VA examination performed in June 1993 includes 
the veteran's statement that he suffered from childhood asthma 
and allergies.  It was noted that the veteran's asthma was in 
remission upon entering service, but he later developed shortness 
of breath.  The veteran reported that he was able to walk two or 
three blocks and go up one flight of stairs.  He said that he 
used an inhaler on occasion if needed.  A respiratory examination 
report included the examiner's statement that the veteran had 
mild symptoms.  It was noted that the veteran's ability to walk 
two to three blocks was "good," while his ability to climb 
stairs was "fairly good."  The veteran did not appear to be 
orthopneic.  His lungs were clear.  The diagnoses included 
childhood onset disease of asthma, restrictive lung disease; 
exposure to smoke inhalation during Operation Desert Storm; and 
allergies to pollens, grasses, etc, remission during adulthood, 
with slight recurrence.

The veteran and his mother testified before a hearing officer at 
the RO in April 1995.  The veteran stated that he did not have 
any respiratory problems during basic or advanced training, but 
he started experiencing shortness of breath after returning from 
Saudi Arabia.  Although a clinician had told him his problems 
were due to asthma, the veteran believed it was something more.  
According to the veteran, his breathing problems began following 
the extraction of several wisdom teeth, which in turn caused ear, 
nose and throat problems.

The veteran was afforded a general medical examination by the VA 
in April 1996, at which time he reported a history of shortness 
of breath due to asthma following the Persian Gulf War.  The 
veteran indicated, however, that his symptoms had improved 
considerably after having his tonsils removed.  The examiner 
indicated that the veteran's shortness of breath was "more 
subjective then evident."  The examiner also commented that a 
pulmonary function test was not needed, as the veteran's lungs 
were extraordinarily clear.  Examination of the nose also 
revealed no abnormality. 

In June 1997, the veteran was provided an additional VA general 
medical examination which noted a history of childhood asthma, 
bronchitis, and upper respiratory tract infections.  It was 
noted, however, that there were no recurrences of asthma during 
the five-year period prior to examination.  Examination of the 
respiratory system disclosed no evidence of asthma or 
tuberculosis, as the lungs were clear to auscultation and 
percussion.  There was a possibility of restrictive airway 
disease secondary to multiple environmental allergens.  The 
diagnoses included history of childhood asthma, with no episode 
in the last four to five years.  The examiner also noted the 
veteran's history of shortness of breath, chest pain, upper 
respiratory problems and a nasal condition, all of which were 
considered to be one symptom complex and probably related to 
childhood bronchiospasm and frequent upper respiratory infections 
which had become less frequent in the recent years.

In March 1999, the veteran testified at a hearing before the 
undersigned member of the Board.  The veteran admitted that he 
suffered from respiratory problems as a child.  He then stated 
that his current breathing problem was not due to asthma but due 
to inflammation of the throat following a viral infection which 
resulted from the extraction of several wisdom teeth.  According 
to the veteran, he experienced inflammation of the throat while 
eating, thereby inhibiting his ability to breath.  He also 
described his disorder as a nasal condition and a "bone 
problem" rather than a respiratory problem.

After applying to above criteria to the facts of this case, the 
Board finds that the veteran's claim for service connection for a 
respiratory condition must be denied as not well grounded.  As 
noted above, service connection may be granted under 38 C.F.R. 
§ 3.317 only for a chronic disability due to undiagnosed 
illnesses attributed to service in Southwest Asia during the 
Persian Gulf War.  Since the veteran's respiratory condition has 
been attributed to a known clinical diagnoses (i.e., asthma), the 
Board finds that service connection may not be established by 
reliance on the regulatory presumption under 38 C.F.R. § 3.317.  
Nonetheless, the presumption of service connection for Persian 
Gulf veterans under 38 C.F.R. § 3.317 does not preclude a veteran 
from establishing service connection with proof of actual direct 
causation.  See 38 U.S.C.A. §§ 1113(b), 1116 (West 1991); see 
also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir 1994) (when a 
veteran is not found to be entitled to a regulatory presumption 
of service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service connection 
can be granted on a direct basis).  

Although there is some evidence that the veteran's respiratory 
condition preexisted service or at least that he had some 
childhood problems, the July 1988 entrance examination report 
found no respiratory defects when examined and accepted for 
service.  The presumption of soundness therefore applies to this 
case.  The Board finds that this presumption has not been 
rebutted by clear and unmistakable evidence.  The only evidence 
that the veteran's respiratory condition preexisted service are 
examination and treatment reports which merely document the 
veteran's self-reported history of childhood asthma.  As the 
veteran is not competent to make conclusions which require 
medical expertise, none of these reports constitutes clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).

Nevertheless, the record contains no medical evidence or opinion 
which demonstrates that the veteran's current respiratory 
condition is related to service.  The Board observes that while 
several of the reports of record include the veteran's statements 
that his respiratory condition began in service, evidence which 
is simply information recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not constitute a 
competent medical opinion of the required nexus.  See LeShore v. 
Brown, 8 Vet. App. 407, 409 (1995).  Therefore, none of these 
reports constitutes competent evidence of a nexus between the 
veteran's respiratory condition and his period of active service. 

The only evidence suggesting that the veteran suffers from a 
chronic respiratory condition of service origin is the theory or 
theories presented by the veteran himself. Where the 
determinative issue is one of medical causation or a diagnosis, 
however, only those with specialized medical knowledge, training, 
or experience are competent to provide evidence on the issue.  
See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. at 294-95.  
Since the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion as 
to either the cause or diagnosis of a chronic respiratory 
condition, his lay statements standing alone cannot serve as a 
sufficient predicate upon which to find his claim for service 
connection well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

In conclusion, as the veteran's respiratory condition has been 
attributed to a known clinical diagnosis, and in the absence of 
competent supporting evidence showing that this condition had its 
onset in service, the veteran's claim for service connection for 
a respiratory condition as due to an undiagnosed illness must be 
denied as not well grounded.  Therefore, the VA has no duty to 
assist the veteran in developing the record to support the claim 
for service connection for a respiratory condition.  See Epps, 
126 F.3d at 1469 (there is nothing in the text of § 5107 to 
suggest that VA has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a well grounded 
claim.)  The Board is unaware of any information in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

The RO denied the veteran's claim on the merits, whereas the 
Board has concluded that the claim is not well grounded.  Even 
though the RO did not specifically consider whether the claim was 
well grounded but proceeded to adjudication on the merits, there 
is no prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996). 


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a respiratory condition is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeal

 

